       Case 1:19-cv-01564-MEM Document 17 Filed 07/02/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ANDREA L. WALLS,                           :

                 Plaintiff                 :   CIVIL ACTION NO. 1:19-1564

       v.                                  :       (JUDGE MANNION)

ANDREW SAUL, Commissioner                  :
of Social Security,
                                           :
                 Defendant
                                           :

                                  ORDER


      Pending before the court is the report of Magistrate Judge Martin C.

Carlson, which recommends that the decision of the Commissioner of Social

Security denying the plaintiff’s claim for Social Security Disability Insurance

Benefits be affirmed and the plaintiff’s appeal be denied. (Doc. 14). The

plaintiff has filed objections to the report (Doc. 15) to which the

Commissioner has responded (Doc. 16). Upon review, the report of Judge

Carlson will be adopted in its entirety.

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
       Case 1:19-cv-01564-MEM Document 17 Filed 07/02/20 Page 2 of 4




the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.

      The plaintiff has raised two objections to Judge Carlson’s report.

Initially, the plaintiff argues that the ALJ failed to properly evaluate her

obesity. Moreover, the plaintiff argues that substantial evidence does not

support the ALJ’s physical residual functional capacity (“RFC”) assessment.

Both of these arguments were raised in the plaintiff’s brief in support of her


                                     -2-
       Case 1:19-cv-01564-MEM Document 17 Filed 07/02/20 Page 3 of 4




appeal (Doc. 10, pp. 5-7 and pp. pp. 10-11, respectively) and addressed by

Judge Carlson in his report (Doc. 14, pp. 27-30 and pp. 34-37, respectively).

      Initially, applying the Third Circuit’s analysis in Rutherford v. Barnhart,

399 F.3d 546 (3d Cir. 2005), Judge Carlson found that remand for

consideration of the plaintiff’s obesity was not required because the plaintiff

did not rely on her obesity as an impairment when she filed for benefits;

obesity was not mentioned in the plaintiff’s testimony at her hearing even

when the ALJ asked her if she had any other physical problems in addition

to those already discussed; and the plaintiff has not provided any evidence

to indicate that a greater consideration of her obesity by the ALJ would have

changed the outcome of the decision. As a result, Judge Carlson

recommends that remand to the ALJ on this basis is not appropriate. The

court finds no clear error on the record with respect to this recommendation.

      With respect to the ALJ’s RFC assessment, considering the evidence

of record and recognizing the deference afforded ALJs on the RFC

determination, Judge Carlson found that there is sufficient evidence in the

record to support the ALJ’s RFC assessment. Specifically, Judge Carlson

found the plaintiff’s self-reported activities of daily living and the objective

medical evidence of record contradicted the plaintiff’s assertion that her

medical conditions collectively eliminated her ability to work. Moreover,


                                      -3-
             Case 1:19-cv-01564-MEM Document 17 Filed 07/02/20 Page 4 of 4




Judge Carlson found the conservative and routine treatment approach in the

plaintiff’s medical records was inconsistent with the plaintiff’s subjective

complaints. The court has reviewed the evidence of record as a whole and

finds no clear error of record with regard to Judge Carlson’s findings on this

issue either. Moreover, the court agrees with the sound reasoning that led

Judge Carlson to the conclusions in his report. As such, the court will adopt

the report and recommendation of Judge Carlson as the decision of the

court.

         In light of the foregoing, IT IS HEREBY ORDERED THAT:

       (1) The plaintiff’s objections to the report and recommendation of Judge

             Carlson (Doc. 15) are OVERRULED.

       (2) The report and recommendation of Judge Carlson (Doc. 14) is

             ADOPTED IN ITS ENTIRETY as the ruling of the court.

       (3) The plaintiff’s appeal (Doc. 1) is DENIED.

       (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: July 2, 2020
19-1564-01


                                         -4-
